Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

3.	The amendments filed on 10/07/2021 have been fully considered and are made of record.
	a. Claims 1, 9 and 18 have been amended.

Response to Arguments
4.	Applicant’s arguments filed on 10/07/2021 have been considered but are moot because the new ground(s) of rejection has been applied to amended limitations.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 9-10, 12, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (Pub NO. US 2016/0252449 A1; hereinafter Price; prior art listed in IDS) in view of Seidel et al. (Pub No. US 2011/0150485 A1; hereinafter Seidel).
Regarding Claim 1, Price teaches a method (method in Fig. 2; See [0024]-[0040]) comprising: 
microwave radiation comprised of microwave photons (208 in Fig. 2 produces electromagnetic radiation 210 and electromagnetic radiation is microwave radiation with photons; See [0015], [0025]);
transmitting the microwave radiation (transmitting 210 through 213 in Fig. 2; See [0025]), through a fluid (through fluid 206 in Fig. 2; See [0025]);

converting the received microwave radiation to a second light signal (213 converts microwave radiation 210 into optical signal 20 and second light signal 20 optically  interacts with 206 in Fig. 2; See [0025]) comprised of optical photons (optical signal 20 comprised of optical photons) with a second electro-opto-mechanical device (213 in Fig. 2 is second electro-opto-mechanical device; See [0027]-[0030]); and determining a fluid chemical composition based on the second light signal (See [0014], [0025]).
Price is silent about generating a first light signal; converting, by a first electro-opto-mechanical device, the optical photons into microwave radiation.
However, Seidel teaches generating a first light signal (See [0005]); converting, by a first electro-opto-mechanical device (optical detector; See [0005]), the optical photons into microwave radiation (See [0003], [0005]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Price by generating a first light signal; converting, by a first electro-opto-mechanical device, the optical photons into microwave radiation, as taught by Seidel in order for frequency conversion of radio frequency (RF) or microwave signals into desired RF or microwave signal based on photonic processing (Seidel; [0002]-[0003]).
Regarding Claim 9, Price teaches a system (system in Fig. 2; See [0024]-[0040]) comprising:
a first downhole electro-opto-mechanical device (208 in Fig. 2 is first electro-opto-mechanical device; See [0025]) configured to transmit microwave radiation (208 in Fig. 2 produces and transmits electromagnetic radiation 210 and electromagnetic radiation is microwave radiation with photons; See [0015], [0025]) through a fluid (through fluid 206 in Fig. 2; See [0025]);
a second downhole electro-opto-mechanical device (2213 in Fig. 2 is second electro-opto-mechanical device; See [0027]-[0030]) configured to receive the microwave radiation (213 receives microwave radiation from 208 in fig. 2; See [0024]-[0025]) and 
convert the microwave photons into a second light signal comprised of optical photons in response to the received microwave radiation (213 converts microwave radiation 210 into optical signal 20 and second light signal 20 optically  interacts with 206 in Fig. 2; See [0025]); and 
a light detection device (216 in fig. 2, See [0022]-[0023], [0027], [0030]) coupled to the second downhole electro-opto-mechanical device (216 is coupled to 213 in fig. 2; See [0027]) and 

Price is silent about wherein the first downhole electro-opto-mechanical device, in response to receipt of a first light signal comprised of optical photons, converts the optical photons into microwave radiation comprised of microwave photons; 
However, Seidel teaches wherein the first downhole electro-opto-mechanical device, in response to receipt of a first light signal comprised of optical photons (See [0003]) converts the optical photons into microwave radiation comprised of microwave photons (See [0003], [0005]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Price by using the first downhole electro-opto-mechanical device, in response to receipt of a first light signal comprised of optical photons, converting the optical photons into microwave radiation comprised of microwave photons, as taught by Seidel in order for frequency conversion of radio frequency (RF) or microwave signals into desired RF or microwave signal based on photonic processing (Seidel; [0002]-[0003]).
Regarding Claim 10, Price in view of Seidel teaches the system of claim 9, further comprising a light source (208 in Fig.. 2) coupled to the first downhole electro-opto-mechanical device (208 is coupled to 213 in fig 2; See [0024]-[0027]) to generate the first light signal.
Regarding Claim 12, Price in view of Seidel teaches the system of claim 10, wherein the light source is located downhole with the first downhole electro-opto-mechanical device (first light signal extended through wellbore 12 in Fig. 1; See [0022]) or on a surface of a geological formation.
Regarding Claim 15, Price in view of Seidel teaches the system of claim 9, further comprising a controller (24 in fig. 2) coupled to the light detection device (24 is coupled to 216 in Fig. 2; See [0027]) to determine the chemical composition of the fluid in response to the electrical signal (See  [0014], [0024-[0027]).
Regarding Claim 16, Price in view of Seidel teaches the system of claim 9, wherein the first and second electro-opto-mechanical devices are piezoelectric opto-mechanical crystals (213, 205 and 215 are coupled to 216 in Fig. 2; See [0024], [0030]).
Regarding Claim 18, Price teaches a system (system in Fig. 1 and Fig. 2; See [0022]-[0040]) comprising:

at least one of a transmitter (transmitter 208 in Fig. 2; See [0024]-[0025]) electro-opto-mechanical device (208 in Fig. 2 is electro-opto-mechanical device; See [0025]) 
or a receiver electro-opto-mechanical device (receiver 213 in Fig. 2 is eletro-opto-mechanical device; See [0025]), wherein the transmitter electro-opto-mechanical device (208 in Fig. 2 is electro-opto-mechanical device; See [0024]-[0025]), microwave radiation comprised of microwave photons (208 in Fig. 2 produces electromagnetic radiation 210 and electromagnetic radiation is microwave radiation with photons; See [0015], [0025])  and 
transmit the microwave radiation through a fluid (208 transmits through fluid 206 in Fig. 2; See [0025]) and the receiver electro-opto-mechanical device (213 in Fig. 2 receives microwave radiation from 208; See [0024]-[0027]) is configured to receive the microwave radiation and convert the microwave photons into a second light signal comprised of optical photons in response to the microwave radiation (213 converts microwave radiation 210 into optical signal 20 and second light signal 20 optically  interacts with 206 in Fig. 2; See [0025]); and
a controller (24 in Fig. 2) coupled to the tool housing (24 in Fig. 2 is coupled to housing in fig. 1) and configured to determine a chemical composition of the fluid in response to the second light signal (See [0025]).

However, Seidel teaches transmitter configured to, in response to receipt of a first light signal comprised of optical photons (See [0003]) convert the optical photons into microwave radiation (See [0003], [0005]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Price by using transmitter configured to, in response to receipt of a first light signal comprised of optical photons; converting the optical photons into microwave radiation, as taught by Seidel in order for frequency conversion of radio frequency (RF) or microwave signals into desired RF or microwave signal based on photonic processing (Seidel; [0002]-[0003]).
Regarding Claim 19, Price in view of Seidel teaches the system of claim 18, wherein the transmitter electro-opto-mechanical device and the receiver electro-opto-mechanical device are both located in the tool housing (213, 205,215, 216 all in Fig. 2 are located inside 10 in Fig. 1; See [0022]-[0024]) and the tool housing further comprises a passage in the tool housing configured to allow the fluid into the tool housing (See [0025]).
Regarding Claim 20, Price in view of Seidel teaches the system of claim 19, wherein the tool housing further comprises; a light source (208 in Fig. 2; See [0024]) coupled to the first electro-opto-mechanical device for generating the first light signal (208 is coupled to 213 in Fig. 2; See [0024]);
 and a light detection device (216 in Fig. 2; See [0030]) coupled to the second electro-opto-mechanical device (216 is coupled to 205/215 in Fig. 2; See [0027]-[0030]) for generating an electrical signal in response to the second light signal (See [0030]).


7.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Seidel in view of Samson et al. (Pub No. US 2015/0086152 A1; hereinafter Samson).
Regarding Claim 2, Price in view of Seidel teaches the method of claim 1, wherein determining the fluid chemical composition (Price; See [0025]) comprises:
converting the second light signal to an electrical signal (Seidel; See [0003], [0005]); 
Price in view of Seidel is silent about determining an attenuation of the received microwave radiation from the electrical signal.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Price and Seidel by using determining an attenuation of the received microwave radiation from the electrical signal, as taught by Samson in order to achieve flexibility with high speed communication (Samson; [0004]).
Regarding Claim 3, Price in view of Seidel further in view of Samson teaches the method of claim 2. Price further teaches further comprising transmitting the electrical signal uphole to a surface controller (transmitting signal to uphole controller 24 in Fig. 1; See [0022]).
Regarding Claim 4, Price in view of Seidel teaches the method of claim 1. Price further teaches wherein determining the fluid chemical composition (See [0025]). 
Price in view of Seidel is silent about determining an attenuation of the received microwave radiation.
Samson teaches regarding transmit and receive radiation through pipe (See abstract) determining an attenuation of the received microwave radiation l (See [0029]).

Regarding Claim 5, Price in view of Seidel further in view of Samson teaches the method of claim 4. Price further teaches wherein determining the fluid chemical composition comprises determining a water cut of the fluid (water cut is gas, oil, water; See [0014]).
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Seidel further in view of Samson further in view of Atkinson et al. (Pub No. US 2010/0031754 A1; hereinafter Atkinson).
Regarding Claim 6, Price in view of Seidel further in view of Samson teaches the method of claim 5. 
Price in view of Samson is silent about wherein the attenuation of the received microwave increases with the water cut of the fluid.
Atkinson teaches wherein the attenuation of the received microwave increases (water-cut linearly depends on amplitude of attenuation and therefore water cut increases with attenuation) with the water cut of the fluid (See [0009]-[0010]).
.
9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Seidel further in view of Samson further in view of YAMASHITA et al. (Pub No. US 2016/0035962 A1; hereinafter Yamashita).
Regarding Claim 17, Price in view of Seidel teaches the system of claim 16, wherein the piezoelectric opto-mechanical crystals (See [0024], [0030]).
 Price in view of Seidel is silent about aluminum nitride crystals.
Yamashita teaches aluminum nitride crystals (See [0160]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Price and Seidel by using aluminum nitride crystals, as taught by Yamashita in order to achieve good frequency-temperature characteristics (Yamashita; [0012]).
10.	Claims 7-8, 11 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Seidel.
Regarding Claim 7, Price in view of Seidel teaches the method of claim 1.
 Price in view of Seidel is silent about further comprising transmitting the first light signal downhole to the first electro-opto-mechanical device through a first fiber optic cable.
However in another embodiment Price further teaches further comprising transmitting the first light signal downhole to the first electro-opto-mechanical device through a first fiber optic cable (first light signal extended through wellbore 12 in Fig. 1; See [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Fig. 2 of Price by using transmitting the first light signal downhole to the first electro-opto-mechanical device through a first fiber optic cable, as taught by Fig. 1 of Price in order to achieve data for analysis  (Price; [0023]).
Regarding Claim 8, Price in view of Seidel teaches the method of claim 7. 
Price in view of Seidel is silent about further comprising transmitting the second light signal uphole to a surface light detection device through a second fiber optic cable.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Fig. 2 of Price by transmitting the second light signal uphole to a surface light detection device through a second fiber optic cable, as taught by Fig. 1 of Price in order to achieve data for analysis  (Price; [0023]).
Regarding Claim 11, Price in view of Seidel teaches the system of claim 10. 
Price in view of Seidel is silent about further comprising a fiber optic cable that couples the first downhole electro-opto-mechanical device to the light source.
However in another embodiment Price teaches further comprising a fiber optic cable that couples the first downhole electro-opto-mechanical device to the light source (first light signal extended through wellbore 12 in Fig. 1; See [0022])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Fig. 2 of Price by using a fiber optic cable that couples the first downhole electro-opto-mechanical device to the light source, as taught by Fig. 1 of Price in order to achieve data for analysis  (Price; [0023]).
Regarding Claim 13 Price in view of Seidel teaches the system of claim 9. 
Price in view of Seidel is silent about  wherein the light detection device is located on a surface of a geological formation.
However in another embodiment Price teaches wherein the light detection device (216 in Fig. 2 is coupled to 24 in Fig. 1, See [0023]) is located on a surface of a geological formation (24 in Fig. 1 is in surface).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Fig. 2 of Price by using wherein the light detection device is located on a surface of a geological formation, as taught by Fig. 1 of Price in order to achieve data for analysis  (Price; [0023]).
Regarding Claim 14, Price in view of Seidel teaches the system of claim 13. 
Price in view of Seidel is silent about wherein the light detection device is coupled to the second downhole electro-opto-mechanical device with a fiber optic cable.
However in another embodiment Price teaches wherein the light detection device is coupled to the second downhole electro-opto-mechanical device (second light signal is through 26 in Fig. 1) with a fiber optic cable (See [0022]).
.

Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

                                                                                                                                                                                                        /ALVARO E FORTICH/Primary Examiner, Art Unit 2867